Nichols, J.
While by the action the plaintiff seeks subrogation against thé defendant for reasons stated in the petition, it is not alleged that the collision referred to in the suit between the defendant here and E. L. Gammage involves the same collision which resulted in the plaintiff paying a claim to the defendant in the amount of $2,610. The petition, therefore, failed to set forth a cause of action for subrogation because it failed to show that the defendant here, after the plaintiff paid his claim, obtained a verdict and judgment against the same person who caused the collision on September 6, 1949. Accordingly, the trial court did not err in sustaining the general demurrer on this ground.
In view of the above ruling, the other ground of general demurrer need not be considered.

Judgment affirmed.


Felton, C. J., and Quillian, J., concur.